Citation Nr: 0823392	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-39 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, variously classified, to include as due to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In January 2007, the Board reopened the veteran's claim for 
service connection for a chronic respiratory disorder and 
remanded it for further development.  Substantial compliance 
having been completed the case has been returned to the 
Board.

The veteran testified at personal hearings before a Decision 
Review Officer and the undersigned Veterans Law Judge at the 
RO in August 2004 and November 2006, respectively.  
Transcripts of those hearings have been associated with the 
claims file.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The evidence unequivocally shows that asthma preexisted 
the veteran's active service and unequivocally did not 
permanently increase in severity during the veteran's period 
of active service.  

3.  The veteran's current chronic respiratory disorder is not 
due to an incident in service, including exposure to 
asbestos, diesel fumes, and chemical fumes.




CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably preexisted the veteran's 
entry into service and clearly and unmistakably was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2007).

2.  A respiratory disorder, currently diagnosed as chronic 
obstructive pulmonary disease (COPD), was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A, § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in March 2006 and January 2007 that fully 
addressed the required notice elements.  A March 2006 letter 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  A 
subsequent March 2006 letter provided proper notice regarding 
degrees of disability and effective dates.  In January 2007 
the veteran was sent a letter that again properly notified 
him regarding all of the elements of both Pelegrini and 
Dingess.  The veteran also testified at a hearing before the 
undersigned in November 2006 and in January 2007 the Board 
remanded the claim for additional development.  In March 2006 
and February 2007 the veteran submitted statements relaying 
that he had no further information or evidence to give to VA 
to substantiate his claim.  Although the notice letters were 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in February 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record hearing transcripts, 
"buddy statements", internet articles, Navy deck logs, 
private medical records, VA treatment records, service 
personnel records, and service treatment records.  There is 
no indication that any other treatment records exist that 
should be requested, or that any pertinent available evidence 
has not been received.  Records of treatment from 1966 were 
requested in the Remand.  It appears all available records 
were sent.  A VA examination was provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



II. Service Connection

The veteran asserts that he has a chronic respiratory 
disorder as a result of his service in the United States 
Navy.  He contends this disorder may have developed as a 
result of exposure to asbestos, diesel fumes, or chemical 
fumes.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).  Nonetheless, silence of the record on this point may 
not be taken as indication of no aggravation; an opinion must 
be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  
Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; see also 
38 U.S.C.A. § 1153. 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter "M21-1MR").  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  See VAOPGCPREC 4- 2000 (April 13, 2000), 
published at 65 Fed. Reg. 33422 (2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The M21-1MR contains guidelines for the 
development of asbestos exposure cases.  Paragraph (a) lists 
common materials that may contain asbestos including steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.

Paragraph (b) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis, the most commonly 
occurring of which is interstitial pulmonary fibrosis or 
asbestosis.  Inhaling asbestos fibers can also lead to 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  

Paragraph (d) notes that the latency period for development 
of disease due to exposure to asbestos ranges from 10 to 45 
or more years between the first exposure and the development 
of the disease.

Paragraph (e) provides that a clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  Symptoms and signs 
include dyspnea on exertion, end-respiratory rales over the 
lower lobes, compensatory emphysema, clubbing of the fingers 
at late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

Paragraph (h) provides that VA must determine whether service 
records demonstrate evidence of asbestos exposure during 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information pertinent to the veteran.

In this case, the record shows that the RO complied with M21-
1MR procedures.  A March 2003 letter requested information 
pertaining to where the veteran was exposed to asbestos 
(organization, rank, task group, company, squadron, etc.), 
when he was exposed, how he was exposed, the names of other 
service persons with him at the time of exposure, what things 
he was exposed to during and after service that might cause 
cancer, what type of work he performed before and after 
service, and medical evidence that shows the diagnosis of the 
disease caused by asbestos.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

After a careful review of the evidence, the Board finds that 
the evidence clearly and unmistakably shows that asthma 
preexisted the veteran's active service and clearly and 
unmistakably did not permanently increase in severity during 
the veteran's period of active service, and that the 
preponderance of such evidence is against a finding that the 
veteran's current respiratory disorder is due to an incident 
in service, including exposure to asbestos, diesel fumes, and 
chemical fumes.  

The veteran's June 1965 enlistment examination shows a normal 
clinical evaluation of the lungs and chest.  In a report of 
medical history completed by the veteran in connection with 
that examination he reported that he did not have asthma.  
Service treatment records show that shortly after he entered 
active duty on September 1, 1965 he was sent to the medical 
evaluation unit.  At the September 9, 1965 examination the 
veteran stated that he had asthmatic attacks since he was 3 
years old occurring once every 2 to 3 months when he was 
younger but that he had not had problems for the previous 2 
years.  The impression given at that time was juvenile 
asthma, not considered disqualifying.    

The veteran had in-service episodes of dyspnea associated 
with classical asthmatic wheezing and rhonchi for which he 
was given epinephrine on at least one occasion.  According to 
a January 1966 Medical Board Report, on December 1, 1965 the 
veteran gave a history of bronchial asthma with medical 
treatment just prior to entry in September 1965.  The veteran 
reportedly stated that he was hospitalized in March 1964 for 
3 days for treatment of asthma and that he had 2 similar 
hospitalization periods in 1963.  Physical examination around 
the time of the Medical Board Report revealed as the only 
pertinent finding: wheezing and musical rales associated with 
dyspnea and persisting in a mild form.  X-rays were normal.  
The Medical Board determined that asthma existed prior to 
entry into service and was not aggravated by service and the 
veteran was subsequently medically discharged from service.

Service personnel records show that the veteran served aboard 
ship for approximately 1 month.  The veteran testified that 
while aboard ship he was exposed to asbestos, diesel fumes, 
and chemical fumes.  His Department of Defense Form 214 shows 
that his military occupational specialty was shipfitter.  
Deck logs from the ship the veteran served aboard were 
submitted by the veteran but do not specifically mention the 
veteran or detail any exposure to asbestos, fumes, or 
chemicals.  

A December 1975 statement of attending physician shows 
diagnoses of moderate to severe bronchial asthma and moderate 
pulmonary fibroemphysema.  The physician reported that the 
veteran had a history of bronchial asthma recurrent since he 
was 3 years old that was worse since 1966.  The veteran had 
acute obstructive respiratory distress every 2 to 3 days.   

In December 1975 the veteran filed a claim for service 
connection for asthma.  This claim was eventually denied by 
the RO, the veteran appealed, and the claim was denied by the 
Board in August 1976.  The Board found that asthma clearly 
and unmistakably preexisted service and that asthma was not 
aggravated by service.  Importantly, during the course of 
that appeal, in the veteran's April 1976 VA Form 9 he wrote 
that "Yes I had asthama [sic] prior to service since 3 
[years] of age..."  In this form the veteran also explained 
that he was given 2 years of treatment when he was 10 or 11 
years old and after that his asthma did not bother him until 
he went into the service.  

The veteran testified at a hearing at the RO in June 1976.  
At this hearing he stated that he had his first asthma attack 
when he was 3 years old and that he told the examiners at his 
induction that he had asthma and the examiners said that the 
asthma did not show. 

The claims file also contains numerous private medical 
records showing diagnoses of respiratory disorders such as 
bronchitis, emphysema, and COPD.  Notably, the veteran's 
private physician, "Dr. G.", has submitted multiple letters 
and treatment records.  In a December 2002 letter, Dr. G. 
wrote that the veteran had advanced chronic bronchitis and 
emphysema and some signs of interstitial pulmonary scarring 
(fibrosis).  He stated that no pleural plaques or 
conglomerate lung masses were noted on X-ray.  At that time 
the veteran had a 40 pack year cigarette smoking history and 
continued to smoke half a pack of cigarettes per day.  Dr. G. 
opined that "[w]hile it is possible that [the veteran] has 
some asbestos related lung disease and it is also possible 
that his dust and diesel fume exposure could have 
precipitated some of his respiratory illness, his current 
pulmonary disease is most probably induced by tobacco 
smoke."  In the veteran's December 2002 claim he stated that 
there was a problem with Dr. G's December 2002 letter in that 
the veteran quit smoking in 1999.  Other medical evidence of 
record shows the veteran quitting and restarting smoking many 
times and that the veteran continued to smoke (at least for 
periods) until at least 2007.  

In a December 2002 treatment record, Dr. G. stated that there 
was no overt evidence of asbestosis and that interstitial 
markings may occur with COPD.  

In April 2004, Dr. G. submitted another letter.  In this 
letter he states that the veteran inhaled chemical fumes 
while working in a naval vessel boiler room and that the 
veteran experienced relatively frequent respiratory events 
including pneumonias during the ensuing years.  After 
explaining the veteran's condition at the time of the letter 
and the findings from recent pulmonary function tests, Dr. G. 
stated that the current findings "are NOT pathognomonic of 
any specific cause for his lung disease, although chronic 
tobacco use is the primary etiologic possibility."  Doctor 
G. also noted that prior chemical inhalation exposures, 
possibly including asbestos, from the veteran's military 
experience "may have initially injured his bronchioles and 
bronchi, setting the stage for later pulmonary functional 
impairments related to smoking, infection, etc."  A November 
2004 letter from Dr. G. relays the veteran's history, 
presumably provided by the veteran, such as experiencing 
irritant chemical and/or asbestos inhalation while in service 
and starting to smoke cigarettes in 1968.  No opinion is 
offered by Dr. G. in this letter.

The Board notes that in a December 2002 treatment record Dr. 
G. relayed that the veteran gave an occupational history of 
working in a ship hold with boilers and diesel fumes for 6 
months during his Navy service.  It appears that Dr. G's 
opinions are based in part on incorrect information.  The 
veteran only served in the Navy for 4 months and 11 days and 
only served aboard ship for approximately 1 month (as shown 
by his service personnel records and the veteran's testimony 
before the undersigned).  Regardless, the opinions given by 
Dr. G. support a finding that the veteran's current 
respiratory disorder is most likely the result of tobacco 
abuse.  

The veteran was afforded a VA examination in February 2007.  
In her report, the examiner noted a review of the veteran's 
claims file in its entirety, including the veteran's service 
medical records.  According to the veteran he did not develop 
respiratory problems until he was aboard ship in the Navy 
working in the boiler room.  He claimed that he was exposed 
to alkaline chemicals and asbestos.  The examiner detailed 
some of the evidence and the veteran's current 
symptomatology.  She stated that it was difficult to comment 
on whether or not the veteran's disorder pre-existed service 
as there was disagreement between the veteran's current 
statements and past medical reports.  The examiner was 
inclined to think that the veteran had a history of childhood 
asthma; however, she noted that in her opinion there was no 
clear evidence one way or the other.

The examiner opined that likely the veteran's 2 in-service 
episodes of respiratory difficulty were consistent with the 
veteran's childhood asthma and were not exacerbated in any 
way by his service in the Navy.  She explained that the case 
is complicated by the fact that the veteran began smoking 
after discharge and had a long-term history of smoking.  The 
examiner stated that chest X-rays and computed tomography 
(CT) scans were consistent with emphysema due to long-term 
smoking.  She then stated that therefore, it was her opinion 
that the majority of the veteran's current complaints are due 
to COPD, as he has non-reversible airflow obstruction 
requiring oxygenation.  In her opinion this is due to lung 
damage from long-term smoking and is in no way related to the 
veteran's military service.  In summary, the examiner again 
stated that it was her opinion that asthma did predate the 
veteran's entry into service, although she did not have the 
veteran's medical records from childhood so there was no way 
to know this for sure, but that there was no medical evidence 
that the veteran's service in the military any way worsened 
his respiratory disorder, and in fact it was her opinion that 
years of smoking had worsened his respiratory disorder.   

Asthma is not noted on the veteran's June 1965 enlistment 
examination.  The Board finds that the veteran's own 
admission during service that he had asthma prior to service 
is clear and unmistakable evidence that the veteran's asthma 
preexisted his period of active service.  See Doran v. Brown, 
6 Vet. App. 283, 286 (1994) (Court concluded, as a matter of 
law, that the presumption of soundness was rebutted by clear 
and unmistakable evidence consisting of the veteran's own 
admissions during inservice clinical evaluations of a pre-
service history of psychiatric problems).  Moreover, the 
physician's at that time, and those thereafter, have 
concluded unequivocally that there was no aggravation of the 
disorder.  Thus, the presumption of soundness is rebutted.

The Board has considered the veteran's statements and 
testimony.  At the veteran's most recent personal hearings 
(August 2004 and November 2006) he testified that he did not 
have a respiratory disorder prior to service.  He currently 
contends that prior to service he had allergies rather than 
asthma and that the fact that he went to an allergy and 
asthma clinic was misconstrued as meaning that he had prior 
asthma.  However, at his June 1976 hearing the veteran 
testified quite differently.  At that time he stated that he 
had his first attack of asthma when he was 3 years old and 
that around the time he was 11 years old he underwent a 2 
year extensive therapy program for asthma.  Moreover service 
treatment records, post-service medical records, and the 
veteran's own prior statements show that at those times the 
veteran stated that he had asthma prior to service.  (See 
U.S. Naval Training Center Medical Evaluation Unit record, 
dated September 9, 1965; Navy Medical Board Report, dated 
January 4, 1966; Statement of Attending Physician by Dr. 
R.S., dated December 17, 1975; VA Form 9 submitted by 
veteran, dated April 26, 1976; Hearing Transcript, page 1, 
dated June 1, 1976.)  The Board finds these statements 
relaying that he had asthma prior to service more credible 
than his current assertions that he did not have asthma prior 
to service.  These statements are all consistent with one 
another and are made closer in time to the time period in 
question.  Additionally, some of these statements were made 
in connection with medical treatment for respiratory 
disorders.  On the other hand, the current statements are 
made in connection with the veteran's claim for benefits.      

The Board has also considered the "buddy statements" 
submitted by the veteran's former wife, sister, and former 
shipmate.  As lay persons without the appropriate medical 
training and expertise, the veteran's former wife, sister and 
shipmate simply are not competent to provide probative 
opinions on medical matters, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The veteran's former wife, sister and 
shipmate are competent to testify to what they actually 
observed.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

In this case, The veteran's former wife stated that she 
married the veteran in 1967 (after his service) and that he 
did not smoke until January 1968, having only 2 cigarettes a 
day, and that the veteran had breathing problems prior to 
beginning smoking.  The veteran's sister stated that she did 
not remember the veteran having respiratory problems prior to 
service, that during the veteran's period of service her 
mother was concerned because the veteran was being sent to 
the ship hospital for severe respiratory problems, and that 
the veteran has suffered through the subsequent years with 
the same type of illness.  The veteran's shipmate stated that 
he and the veteran were often together working in the ship's 
boiler room and that he observed the veteran having impaired 
breathing and going to the medic often.  He also noted that 
there were fumes aboard ship.  This evidence does not provide 
a basis to grant the veteran's claim.  

It does not appear that the veteran's former wife knew the 
veteran prior to service and she has not offered any 
statements relating to the veteran's respiratory condition 
prior to or during service.  Service treatment records verify 
the statements by the veteran's shipmate; that is, that the 
veteran had some breathing problems during service and was 
seen by medical professionals.  However, this does not 
substantiate the veteran's claims and after a review of the 
relevant evidence a VA examiner has opined that the veteran's 
asthma was not aggravated by service, as did a Medical Board 
at the time of the veteran's service.  As to the veteran's 
sister's statements that she did not observe the veteran 
having breathing problems prior to service, the Board is 
affording higher probative value to the veteran's statements 
made contemporaneous with service that he did have asthma 
prior to service because these statements were made closer in 
time to the time period at issue and made by the veteran, who 
was in the best position to have knowledge of his medical 
history.   

As noted above, the Board also finds that there is clear and 
unmistakable evidence that the veteran's asthma did not 
increase in severity during his period of active service.  At 
the time of the veteran's discharge a Medical Board 
determined that the veteran's asthma was not aggravated by 
his service.  Additionally, after a review of the relevant 
medical evidence of record, including service treatment 
records, a VA examiner stated that there was no medical 
evidence that the veteran's service in the military any way 
worsened his respiratory disorder and that in her opinion the 
veteran's current respiratory disorder is in no way related 
to his military service and in fact it was her opinion that 
years of smoking had worsened his respiratory disorder.  The 
examiner provided a logical rationale for her opinion citing 
relevant medical evidence and there is no evidence of record 
in significant conflict with these findings.  These findings 
are the same as to Medical Board findings at the time of the 
incident in question.

The VA examiner's findings also are against a finding that 
the veteran has a current respiratory disorder as a result of 
exposure to asbestos, diesel fumes, or chemicals and chemical 
fumes.  The examiner opined that the veteran's current 
respiratory disorder is the result of years of smoking 
cigarettes.  Doctor G. similarly opined that chronic tobacco 
use is the primary etiologic possibility for the veteran's 
lung disease.   As there is no competent medical evidence in 
significant conflict with these opinions, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's current respiratory problems are due to an 
incident in service, including exposure to asbestos, diesel 
fumes, and chemical fumes.

To the extent that Dr. G. has indicated that the "it is 
possible" that the veteran has some asbestos related lung 
disease, that it is possible that in-service dust and diesel 
fume exposure "could have" precipitated some of his 
respiratory illness, and that prior in-service chemical 
inhalation exposures "may have" initially injured the 
veteran's bronchioles and bronchi, the Board finds that such 
statements are speculative and not enough to support the 
grant of a claim for service connection.  See Obert v. Brown, 
5 Vet. App. 30 (1993).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (holding that a physician's statement 
that a service-connected disorder "may or may not" have 
prevented medical personnel from averting the veteran's death 
was not sufficient); Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient); and 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding 
that there was a plausible basis for the Board's decision 
that a disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure).  Moreover, it is clear from Dr. G's letters that 
in his opinion chronic tobacco use is the primary etiologic 
possibility for the veteran's current lung disease.  The VA 
examiner was also of the opinion that the veteran's current 
respiratory disorder is the result of years of smoking 
cigarettes.    

The Board notes that the veteran at one time asserted that he 
began smoking during service (see Hearing Transcript, page 5, 
dated August 20, 2004); although he later clarified that he 
started smoking after service.  Competent medical evidence of 
record suggests that the veteran's current respiratory 
disorder is the result of tobacco use.  To the extent that 
the veteran has asserted that any in-service smoking 
contributed to his current respiratory disorder, the Board 
notes that Congress has prohibited the grant of service 
connection for disability on the basis that such disability 
resulted from disease attributable to the use of tobacco 
products during the veteran's active service for claims filed 
after June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).  
Therefore, as a matter of law, any claims received by VA 
after June 9, 1998 are subject to this restriction.  In this 
case, the veteran filed his current claim in December 2002.  
Service connection on the basis of tobacco use in service is 
therefore precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Board does acknowledge the internet articles submitted by 
the veteran to support his claim.  However, this evidence is 
general in nature and no examiner has specifically related 
the information contained therein to the veteran.  See 
Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to 
say that medical article and treatise evidence are irrelevant 
or unimportant; they can provide important support when 
combined with an opinion of a medical professional.").  
Thus, the Board finds that it is of little probative value in 
this case.  In fact, in February 2007 the VA examiner would 
have had the opportunity to review the medical literature, 
but nevertheless stated that there was no medical evidence 
that the veteran's service in the military any way worsened 
his respiratory disorder and that in her opinion the 
veteran's current respiratory disorder was in no way related 
to his military service and in fact years of smoking had 
worsened his respiratory disorder.  

In sum, the Board finds that the competent medical evidence 
of record clearly and unmistakably shows that asthma 
preexisted the veteran's period of active service and did not 
permanently increase in severity during such period.  Also, 
the preponderance of the competent evidence is against a 
finding of a nexus between the post-service diagnoses of 
respiratory disorders and the veteran's service.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a chronic respiratory 
disorder, variously classified, to include as due to asbestos 
exposure is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


